[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________               FILED
                                                    U.S. COURT OF APPEALS
                            No. 05-11707               ELEVENTH CIRCUIT
                                                          August 26, 2005
                        Non-Argument Calendar
                                                       THOMAS K. KAHN
                      ________________________              CLERK

                   D. C. Docket No. 04-00520-CV-J-32
                        BKCY No. 03-09605-3F7

IN RE:    JERRY L. HARRELSON,

                                      Debtor,

          LORRAINE H. HARRELSON,

                                    Joint Debtor.
______________________________________________

GORDON JONES, Trustee,

                                                 Plaintiff-Appellant,

                                versus

JERRY L. HARRELSON,
LORRAINE H. HARRELSON,

                                                 Defendants-Appellees.
                              ________________________

                       Appeal from the United States District Court
                           for the Middle District of Florida
                            _________________________

                                   (August 26, 2005)

Before BIRCH, BARKETT and COX, Circuit Judges.

PER CURIAM:

      Gordon P. Jones, trustee of the bankruptcy estates of Jerry L. Harrelson and

Lorraine H. Harrelson (“Trustee”), appeals the judgment of the district court

affirming the decision of the bankruptcy court. The Trustee argues that a brokerage

account purchased with workers compensation benefits no longer retains its character

as workers’ compensation benefits exempt from creditors under Florida Statutes §

440.22. However, we agree with the district court that proceeds of a workers’

compensation lump sum settlement retain their character as “workers’ compensation

benefits in the hands of the beneficiary” when those proceeds are deposited in a

brokerage house deposit account and used to purchase securities. See Broward v.

Jacksonville Med. Ctr., 690 So. 2d 589, 591 (Fla. 1997). The judgment of the district

court is, therefore,

      AFFIRMED.




                                            2